Citation Nr: 0615995	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for heart disease.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1947 to June 
1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement for heart disease was 
received in May 2002 and for the remaining issues in July 
2002, a statement of the case for heart disease was issued in 
July 2002 and for the remaining issues in October 2002, and a 
substantive appeal was received for heart disease in 
October2002 and for the remaining issues in December 2002.  

A Board video conference hearing was scheduled to occur in 
November 2005.  However, the veteran was unable to attend, 
and a motion was not filed to request a new hearing date.  

The issues of low back disability, bilateral hearing loss and 
heart disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right knee disability was denied 
in a May 1989 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
knee disability has been received since the May 1989 rating 
decision. 

3.  A bilateral knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current bilateral knee disability otherwise 
related to such service or to any injury during service. 


CONCLUSIONS OF LAW

1.  The May 1989 rating decision, which denied entitlement to 
service connection for right knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1989 rating decision denying service connection for right 
knee disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service nor may it be 
presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to bilateral knee disability.  The discussion 
in an April 2003 VCAA letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and also advised the claimant of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
February 2002, the appellant claimed service connection for 
bilateral knee disability, which was denied in an April 2002 
rating decision.  In April 2003, a VCAA letter was issued.  
The VCAA letter notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in October 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for bilateral 
knee disability, but there has been no notice of the types of 
evidence necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for bilateral knee disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  
 
The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.
 
In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  
 
In this case, the claimant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for the right knee disability in the April 
2003 VCAA letter.  In order to establish his claim, he needed 
to submit evidence as indicated in this letter.  Furthermore, 
as found below, the Board finds that the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a right knee 
disability.  Therefore, the failure of the RO to provide the 
veteran with information as to what constitutes new and 
material evidence is not prejudicial to the veteran.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, private medical records and VA treatment 
records.  As in this case, where there is no showing of a 
link between the veteran's current disability and his active 
service, a VA medical examination is not necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of service connection for bilateral knee 
disability. 

II.  New and Material Evidence to Reopen Claim for Right Knee 
Disability

A claim of service connection for right knee disability was 
denied by the RO in a May 1989 rating decision because the 
veteran did not have a current right knee disability.  The 
veteran was informed of the May 1989 rating decision via 
correspondence dated the same month, and he did not file a 
notice of disagreement to initiate an appeal.  Under the 
circumstances, the Board finds that the May 1989 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in February 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the May 1969 rating decision, additional medical 
evidence has become part of the record, including a July 2001 
treatment record from Wilford Hall Medical Center, Lackland 
Air Force Base, which indicated that the veteran had 
bilateral knee pain secondary to arthritis.  This evidence is 
significant because it shows that the veteran currently 
suffers from a right knee disability.  

The April 2002 rating decision adjudicated the veteran's 
claim for bilateral knee disability on the merits.  Thus, it 
appears that the RO reopened the veteran's claim for right 
knee disability.  Regardless, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board finds that the additional evidence submitted since 
the May 1969 rating decision is new and material.  The 
medical evidence submitted is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether the veteran 
currently has a right knee disability, which is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for right knee disability is reopened.  38 U.S.C.A. § 5108.  
Since the same medical evidence is applicable,. this issue is 
addressed below in conjunction with service connection for 
left knee disability. 

III.  Service Connection for Bilateral Knee Disability

The veteran is claiming entitlement to service connection for 
bilateral knee disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A January 1950 service medical record indicated the veteran 
complained aching pains in both knees and thighs for 2 1/2 
days.  However, the physical examination was negative.  A 
notation was made that veteran worked on cement floor.  A 
March 1963 service treatment record indicated that the 
veteran complained of a painful right knee.  The impression 
was a strain, rule out meniscus tear.  A notation on the 
veteran's January 1967 service examination prior to 
retirement indicated that the veteran gave a history of 
having cramps in his knees since 1960, which were treated 
with heat with good results.  However, the examination showed 
that the veteran's lower extremities were evaluated as 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied having a "trick" or locked 
knee.  Again, a notation was made about cramps in his knees 
since 1960.

The first post service medical evidence of record concerning 
any knee disability is the July 2001 treatment record from 
Wilford Hall Medical Center, Lackland Air Force, which was 34 
years after the veteran's retirement from service.  The 
record indicated that the veteran had bilateral knee pain 
secondary to arthritis.  However, there is no opinion given 
as to the date of onset or cause.  A June 2002 VA bone scan 
indicated mild asymmetry in a degenerative pattern more 
evident for the left knee.  There is no other pertinent 
medical evidence of record. 

The Board finds that the preponderance of the competent 
medical evidence is against a finding that any inservice 
complaints of pain of the knees were a manifestation of a 
chronic disability.  Instead, the medical evidence shows that 
the in-service incidents were acute in nature and had 
resolved by the time of the veteran's retirement from 
service.  This is supported by the finding of clinically 
normal lower extremities at the January 1967 discharge 
examination.  This is significant because it shows that, in 
the opinion of medically trained individuals, the knees were 
normal at the time of the veteran's discharge from active 
duty.  Further, even though the veteran noted cramping in his 
knees, he expressly stated in his medical history that he did 
not have a "trick" or locked knee.  This demonstrates that 
the veteran himself did not believe at the time of his 
retirement that he had a chronic bilateral knee disability. 

Therefore, based on the medical evidence of record, service 
connection for bilateral knee disability is not warranted.  
There is no medical evidence of record linking the veteran's 
current bilateral knee disability to his active service, nor 
is there any medical evidence of arthritis of the knees 
within one year of retirement so the service incurrence of 
arthritis cannot be presumed.  Further, it was 34 years from 
the date of the veteran's retirement until the first medical 
evidence of a knee disability so there is no supporting 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
The Board finds a preponderance of the evidence is against 
the veteran's claim for bilateral knee disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

ORDER

New and Material evidence had been received to reopen a claim 
of entitlement to service connection for a right knee 
disability.  The appeal is granted to that extent only.  

Service connection for a bilateral knee disability is not 
warranted.  The appeal is denied. 


REMAND

The veteran is also claiming service connection for low back 
disability, bilateral hearing loss and heart disease.  The 
most recent adjudicative document addressing these issues was 
a May 2003 supplement statement of the case.  However, after 
the issuance of this supplement statement of the case, and 
prior to certification of these issues to the Board in 
October 2005, the RO received additional pertinent medical 
evidence.  The evidence included 2005 VA treatment records 
that indicated the veteran had chronic low back pain, 
coronary artery disease and congestive heart failure; a July 
2005 compensation and pension audiological evaluation; and 
February 2002 private hospital records concerning complaints 
of chest pain.  Nevertheless, the RO did not address these 
issues in light of the new medical evidence.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to 
waive, or the RO to suspend, this requirement.  38 C.F.R. § 
20.1304(c).  Accordingly, these issues must be returned to 
the RO for review of the additional medical evidence.   

Further, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding these 
case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Thereafter, the RO should review the 
record, to specifically include all 
evidence received since the last 
supplemental statement of the case issued 
in May 2003, and determine whether 
service connection for low back 
disability, bilateral hearing loss and 
heart disease is warranted.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


